Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 3, 2020

                                      No. 04-20-00343-CV

                        INTERNATIONAL INSTALLATION, LLC,
                                    Appellant

                                                v.

           MADERA MILLWORK, LTD, BOA Studio, LLC and Jason Holloway,
                               Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-07179
                           Honorable Renée Yanta, Judge Presiding


                                         ORDER
        The trial court clerk has filed a notice of late record stating the clerk’s record has not
been filed because appellant has failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court